                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           WESTERN DIVISION

ROGER TREADWELL                                                        PLAINTIFF

v.                         CASE NO. 4:18-CV-00211 BSM

SOCIAL SECURITY ADMINISTRATION                                        DEFENDANT

                                        ORDER

      After careful review of the record, United States Magistrate Judge Jerome T.

Kearney’s recommended disposition [Doc. No. 12] is adopted without objection.

Accordingly, the Commissioner’s decision is affirmed, and plaintiff Roger Treadwell’s

complaint [Doc. No. 2] is dismissed with prejudice.

      IT IS SO ORDERED this 17th day of June 2019.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
